***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-13-0000203
                                                              08-JUN-2015
                                                              09:19 AM



           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                    vs.

                         EVANS NATHAN GUYTON,
                   Petitioner/Defendant-Appellant.


                            SCWC-13-0000203

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-13-0000203; CASE NO. 2DCW-12-0000362)

                              June 8, 2015

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                OPINION OF THE COURT BY POLLACK, J.

          This case presents the question of whether the phrase

“residence, including yard and garage” in an injunction order

encompasses the outer area of the protected person’s 1,000-acre

property, far removed from the vicinity of the person’s home.

We hold that it does not.
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                                 I.    BACKGROUND

          A.     The Injunction Order and the Alleged Violation

               John Varel owns, and lives with his wife on a one-

thousand-acre property in Waiheʻe, Maui County.              On September 14,

2009, the District Court of the Second Circuit (district court) 1

granted a petition for injunction against harassment (Injunction

Order) filed by Varel, pursuant to Hawaiʻi Revised Statutes (HRS)

§ 604-10.5(b) (Supp. 1999).           The Injunction Order was directed

against Evans Guyton, and it was effective for three years from

the issuance date.         The Injunction Order stated as follows:

               IT IS ORDERED, ADJUDGED AND DECREED THAT:
               1.    The Petition is granted.
               2.    The Ex Parte Temporary Restraining Order herein is
                     made absolute as of July 21, 2009
               3.    The Respondent(s) and any othr (sic) person acting on
                     behalf of the Respondent(s) is hereby restrained and
                     enjoined from:
                     a.     Contacting, threating [sic], or physically
                     harassing the Petitioner(s) and any person(s)
                     residing at Petitioner(s)’ residence
                     b.     Telephoning the Petitioner(s)
                     c.     Entering or visiting the Petitioner(s)’
                     residence, including yard and garage and
                            place of employment.
               4.    Said injunction shall be effective as of 9/14/2009
                     and shall be in full force and effect for a period of
                     month(s) 3 year(s) from said date unless terminated
                     or modified by appropriate orders by this Court.

(Emphasis added) 2



      1
               The Honorable Simone C. Polak presided.
      2
            The Injunction Order is a preprinted form completed by the
district court.



                                         2
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            Todd Arnold (Arnold), a private contractor farmer for

Varel, also resides on Varel’s property.            On February 19, 2012,

at around 10:30 a.m., Arnold was hiking with his family on the

ridges located on Varel’s property.            As they reached the area

toward the top of the ridges, Arnold observed Guyton dirt biking

in the company of other riders.

            As a result of this incident, the State filed a

complaint charging Guyton, pursuant to HRS § 604-10.5(h), 3 with

the offense of violation of a restraining order or injunction.

Specifically, the complaint charged Guyton with “entering and/or

visiting the premises including yard and garage of the

residence, and/or place of employment” of Varel on February 19,

2012. 4



      3
            HRS § 604-10.5(h) states in relevant part as follows:

            A knowing or intentional violation of a restraining order
            or injunction issued pursuant to this section is a
            misdemeanor.
      4
            The Complaint stated as follows:

            That on or about the 19th day of February, 2012, in the
            Division of Wailuku, County of Maui, State of Hawaii, EVANS
            NATHAN GUYTON did intentionally or knowingly violate a
            restraining order or injunction, to wit, an Order Granting
            Petition for Injunction Against Harassment, issued in DC-
            TRO 09-1-0199, on September 14, 2009, by entering and/or
            visiting the premises including yard and garage of the
            residence, and/or place of employment of the other, thereby
            committing the offense of Violation of Restraining Order or
            Injunction in violation of Section 605-10.5 of Hawaii
            Revised Statutes.

            It should be noted that the charge in the complaint differs
from the language stated in the Injunction Order, in that the word
                                                              (continued. . .)

                                      3
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                             B.    Bench Trial

            A bench trial commenced on February 22, 2013.            Varel

described his 1,000-acre property as consisting of a commercial

macadamia nut farm, conservation land, and his residence.              In

describing the expanse of his property, Varel testified that it

“runs about a mile and a quarter parallel to the highway and

then a mile and a quarter back all the way up to the watershed.”

According to Varel, his “residence is off to the right end” of

the 1,000-acre parcel.

            Varel testified that he did not give permission to

anyone to use any portion of his property for dirt biking, that

he and his wife had been living on the property, and that he

sought and was awarded an injunction against Guyton in 2009.                 On

the day of the incident, he was on the mainland for a business

trip.

            Arnold testified that he was working as a private

contractor farmer for Varel and that he was residing on Varel’s

property.    At around 10:30 a.m. on February 19, 2012, after

three to four hours of hiking around the property, he came upon

Guyton as he and his family reached the “ridge area of the

property”--the “top ridges, not all the way, but up on the


(. . .continued)
“premises” appears only in the complaint and not in the Injunction
Order.



                                      4
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


mountain side”--located on the outer limits of Varel’s property.

According to Arnold, he recognized and was familiar with Guyton

because Guyton is generally known in the dirt biking community,

he had seen Guyton around town riding his truck and in areas

where Guyton rides his bike, and because of an earlier

encounter.

          On the day in question, Arnold indicated that one of

the riders approached and told him that they had permission to

ride on that portion of Varel’s property.         Arnold controverted

this claim, testifying that nobody ever had permission to ride

dirt bikes on Varel’s property.       Arnold acknowledged that in the

vicinity of the area in which he observed the riders, there were

no “no trespassing” signs, since such signs are located only on

the front entrance of the property.

          When asked how he was certain that the riders and

Guyton were on Varel’s property, Arnold answered, “Just being

out there as long as I had, I know where the ridge lines are. .

. . I know where [Varel] has pointed out to me.”           Additionally,

Arnold also stated that he had seen the map of Varel’s property

and walked its boundary lines.

          Varel was recalled by the State, at which point he

testified that the area where Arnold observed Guyton is about

half a mile into his property from the boundary line between his

property and the neighboring property.         Varel also stated that

                                     5
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


during the injunction hearing, Guyton was shown a blown-up map

of his property indicating its perimeters, the area that it

covered, and neighboring properties.         According to Varel, the

map indicated that the ridge where Arnold saw Guyton is part of

his property.    Varel also confirmed that there were no “no

trespassing” signs in the area in which Guyton was seen.

            The defense called Ryan Stewart as a witness.          Stewart

testified that he had known and been acquainted with Guyton

through the motocross community and because they had previously

ridden dirt bikes together.      According to Stewart, while he was

watching a motocross race on February 19, 2012, he observed

Guyton at the racetrack from between 8:00 a.m. to 10:00 a.m.

until about 3:00 p.m. or 4:00 p.m.         Stewart indicated that he

did not see Guyton leave the racetrack, but he acknowledged that

he saw Guyton only intermittently--about three to six times--

that day.

            Guyton testified that he was a construction worker and

lived on Maui for approximately thirty years before retiring

about ten years earlier.      Guyton stated that, on February 19,

2012, he watched a motocross race at a location about five or

six miles from Varel’s property.         Guyton stated that he was at

the race from around 8:30 a.m. until approximately 4:00 p.m. and

then left to do some shopping.       He denied ever going to Varel’s



                                     6
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


property and testified that he had never “seen [Arnold] in [his]

entire life.”

            Guyton recognized a copy of the Injunction Order.              He

indicated that he was shown a map of Varel’s property during the

2009 injunction hearing, but he stated that the map did not

specify the boundary lines of Varel’s property and that, in any

event, he was unable to comprehend it.         Guyton stated that he

was not given a copy of the map that was presented during the

injunction hearing.     He further testifed that he was familiar

with the portions of Varel’s property that are not enclosed by a

fence, the area of which constitutes about 75% of Varel’s

property.    According to Guyton, the limited fencing around

Varel’s property is located “over where [Varel] lives,” with the

rest of the property having “no fence at all,” no “[n]o

trespassing signs, no posted nothing.”         Guyton stated that

Varel’s property was previously owned by “Wailuku Ag” and was a

recreation area in which dirt biking was allowed.           Guyton

acknowledged that he “know[s] now that it’s . . . Varel[’s

property], and it’s off limits       . . . from the [injunction

hearing] three years ago.      [He] know[s] that it’s his land, not

to go on it.”

            In its closing argument, the State viewed the fact

that Guyton was shown a blown-up zoning map of Varel’s property

during the 2009 injunction hearing as constituting adequate

                                     7
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


notice of the area in which he was prohibited from entering.

The State also emphasized Guyton’s admission of his knowledge

that he was not allowed to go on Varel’s property.

           During his closing argument, defense counsel contended

that Guyton was not aware that he entered Varel’s property

primarily because there were no “no trespassing” signs or fences

in the vicinity of the area in which he was allegedly seen by

Arnold.   Further, defense counsel disputed the State’s claim

that the map shown to Guyton during the injunction hearing was

sufficient to inform Guyton of exactly where he was prohibited

from being present, arguing that the immensity of Varel’s

property made it impossible for Guyton to keep track of all of

the property’s boundary lines.       In addition, defense counsel

argued that the Injunction Order did not clearly outline the

location of the property’s boundary lines, making it impossible

for Guyton to have had the necessary mental state required by

the offense with which he was charged.         Defense counsel also

maintained that the entire 1,000 acres of Varel’s property

should not be considered as constituting the “yard” of Guyton’s

residence.

           After the closing arguments, the district court stated

that it was having an issue with the term “yard” as used in the

Injunction Order, so the State provided a dictionary definition

of “yard” as “the grounds of a building or group of buildings;

                                     8
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


the grounds immediately surrounding a house; an area with its

buildings and facilities set aside for a particular business or

activity; an assembly or storage area as for drydocked boats.” 5

The State also responded to defense counsel’s arguments, urging

the district court to hold that the entire 1,000-acre land

surrounding Varel’s house “is his yard.          The fact that his yard

is bigger and some people have a small yard, there’s nothing

prohibiting that.”

                               C.    Judgment

            At the conclusion of the trial, the district court

found that Guyton violated the Injunction Order and imposed a

fine of $500, which was stayed pending the outcome of Guyton’s

appeal.   Judgment was entered on February 22, 2013.           Thereafter,

the district court issued its Findings of Fact and Conclusions

of Law (FFCL) on April 1, 2013. 6         In relevant part, paragraphs 3

and 4 of the FFCL indicated that the district court found Arnold

and Varel to be credible witnesses. 7         In paragraphs 5 and 6, the


      5
            The State did not specify the dictionary from which it obtained
this definition. In his Opening Brief to the ICA, Guyton identifies the
Merriam-Webster Dictionary as the source of the State’s definition, which the
State confirmed in its Answering Brief.
      6
            The district court did not clearly differentiate in the FFCL its
findings of fact from its conclusions of law, both of which were aggregated
under one heading.
      7
             Paragraph 3 referred to a “John Barel,” not Varel. However,
based on the Injunction Order and trial transcript, this appears to be a
typographical error.



                                      9
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


district court found Guyton and Stewart not to be credible

witnesses.   In addition, the district court concluded, in

paragraph 7 of the FFCL, that “[t]he language of the [Injunction

Order] is sufficiently broad to include in its prohibition[] the

place of the property where” Arnold saw Guyton.

                      II.   APPELLATE PROCEEDINGS

          On March 19, 2013, Guyton filed a Notice of Appeal

from the Judgment.    In his Opening Brief, Guyton contended that

the district court erred in adjudging him guilty of

intentionally or knowingly entering or visiting Varel’s

“residence, including yard and garage.”         Specifically, Guyton

argued that the most reasonable construction of the term “yard,”

as used in the Injunction Order, should not encompass the entire

1,000 acres of Varel’s property.         Guyton contended that, because

“yard” is clear and unambiguous and was not defined by the

Injunction Order or statute, its plain, generally accepted

meaning must control and such meaning does not contemplate the

farm and conservation land within Varel’s property.

          Additionally, relying on the rule of lenity, Guyton

argued that any ambiguity that the ICA might find in the term

“yard” must be resolved in the light most favorable to him.

Recognizing that the canons of statutory interpretation upon

which he relied do not directly apply to the Injunction Order

because it is not a statute, Guyton asserted that these canons

                                    10
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


are equally applicable because “the injunction assumed the role

of a statute by having the same function as law.”

            Guyton also argued that the State failed to prove that

he acted with the requisite state of mind, that he knowingly or

intentionally visited or entered Varel’s property, since the

precise location of its boundary lines was not known to him with

certainty. 8

            In its Answering Brief, the State responded that there

was sufficient evidence at trial to support Guyton’s conviction.

The State argued that Guyton’s actual understanding of the acts

prohibited by the Injunction Order–-as could be gleaned from his

testimony at trial that he was aware that Varel’s property was

off limits to him–-undermined his claim that he should not be

expected to understand the term “yard.”          The State also asserted

that even though the dictionary definition of “yard” that the

State provided at trial was incomplete, the district court

properly relied on it.      Finally, the State contended that Guyton

acted with the requisite mental state based on his testimony

that he was very familiar with Varel’s property coupled with the

fact that a map of Varel’s property was shown to Guyton during

the 2009 injunction hearing.


      8
            Guyton, however, conceded that his conduct might have been
reckless, a state of mind that falls short of what is required by the offense
with which he was charged. See HRS § 605-20.6(h).



                                     11
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            On Febuary 5, 2015, the Intermediate Court of Appeals

(ICA) issued its Summary Disposition Order (SDO), which affirmed

the Judgment.     The ICA majority held that Guyton’s conviction

was based on sufficient evidence, reasoning that the seventh

paragraph 9 of the district court’s FFCL

            is not wrong because (1) the District Court convicted
            Guyton based on his conduct of entering or visiting . . .
            Varel’s . . . ‘residence’; and (2) there is substantial
            evidence showing Guyton (a) knew that ‘residence,’ as used
            in the injunction, encompassed Varel’s entire property . .
            . and (b) knowingly entered or visited Varel’s property.

            The Honorable Katherine G. Leonard, in her dissent,

concluded that “the State failed to establish that the area

where Guyton was observed “was part of ‘the premises including

yard and garage of the residence, and/or place of employment of

[John Varel].’”

            In his Application for Writ of Certiorari, Guyton

reasserts the arguments that he made before the ICA.

                        III. STANDARDS OF REVIEW

            The interpretation or construction of a judgment,

decree, or order “presents a question of law for the courts.”

Cain v. Cain, 59 Haw. 32, 39, 575 P.2d 468, 474 (1978).

Questions of law are reviewed under the right/wrong standard of



      9
            The seventh paragraph of the FFCL provides, “The language of the
[2009 Injunction] Order . . . is sufficiently broad to include in its
prohibition, the place on the property where the witness testified that he
saw Defendant on the day of the offense.”



                                     12
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


review.   State v. Higa, 79 Hawaiʻi 1, 3, 897 P.2d 928, 930

(1995).

           The standard of review in determining the sufficiency

of the evidence is “not whether guilt is established beyond a

reasonable doubt, but whether there is substantial evidence to

support the conclusion of the trier of fact.”          State v.

Matavale, 115 Hawaiʻi 149, 157—58, 166 P.3d 322, 330–31 (2007);

accord State v. Monteil, 134 Hawaiʻi 361, 368, 341 P.3d 567, 574

(2014).   Substantial evidence as to every material element of

the charged offense means “credible evidence which is of

sufficient quality and probative value to enable a person of

reasonable caution to support a conclusion.”          Monteil, 134

Hawaiʻi at 368, 341 P.3d at 574 (quoting Matavale, 115 Hawaiʻi at

158, 166 P.3d at 331) (internal quotation marks omitted).

                            IV.   DISCUSSION

                     A.    Overarching Principles

           The Injunction Order in this case prohibited Guyton

from “[e]ntering or visiting [Varel’s] residence, including yard

and garage.”   The words “residence” and “yard” are not defined

in the Injunction Order.      The primary issue is the meaning of

the phrase “residence, including yard” and whether it

encompasses the area in which Arnold observed Guyton.

           In LeMay v. Leander, 92 Hawaiʻi 614, 994 P.2d 546,

(2000), this court held that to hold a party in civil contempt,
                                    13
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


“there must be a court decree that sets forth in specific detail

an unequivocal command that the contemnor violated.”           92 Hawaiʻi

at 625, 994 P.2d at 557.      While LeMay involved a civil contempt

violation, its requirement of particularity and clarity in the

language of an order applies with at least the same force to

injunction orders prohibiting harassment, especially since the

violation of such an injunction order exposes the defendant to a

one-year jail sentence, see HRS §§ 604-10.5(h), 706-663 (1993)--

a consequence of greater seriousness than that carried by a

civil contempt citation.      See Murray v. Murray, 60 Haw. 160,

162, 587 P.2d 1220, 1222 (1978) (“The significant and essential

characteristic of a sanction imposed for civil contempt is that

the penalty can be avoided by compliance with the court

order.”).

            Thus, a prerequisite to punishing a person for

violating an injunction order issued under HRS § 604-10.5 that

protects against harassment is a court order that is “clear and

unambiguous,” LeMay, 92 Hawaiʻi at 625, 994 P.2d at 557, so as to

allow a person of ordinary intelligence to “ascertain from the

four corners of the order precisely what acts are forbidden,”

id. (quoting Dystar Corp. v. Canto, 1 F. Supp. 2d 48, 54 (D.

Mass. 1997)) (internal quotation marks omitted).           This

requirement is no more than a rule of reason because, as it is

for statutes, fairness and due process dictate that a court

                                    14
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


order must be sufficiently particular and definite so as to

clearly identify the conduct that it prohibits.           See United

States v. Twentieth Century Fox Film Corp., 882 F.2d 656, 659

(2d Cir. 1989) (noting that criminal contempt sanctions may be

levied only if predicated on a violation of “the specific and

definite terms of a court order”); 17 Am. Jur. 2d Contempt § 140

(stating that a court order that could support a contempt

sanction is one that describes, in “certain, clear, and definite

terms[,] . . . the duties thereby imposed or the actions

required or forbidden”); cf. State v. Xiao, 123 Hawaiʻi 251, 261,

231 P.3d 968, 978 (2010) (Acoba, J., concurring and dissenting)

(reasoning that statutes must be construed in a manner as to

clearly enunciate “what conduct is prohibited” so that

individuals subject to them “may choose between lawful and

unlawful conduct”). 10

    B.     The plain meaning of the words “residence” and “yard”

            The phrase “residence, including yard” in the

Injunction Order is clear and unambiguous on its face.             As such,

it leaves no room for interpretation, and its plain language

must control.     Shade v. Kirk, 420 N.W.2d 284, 286 (Neb. 1988)

(“When the language of a . . . decree is plain and unambiguous,

      10
            See also In re Doe, 96 Hawaiʻi 73, 82, 26 P.3d 562, 571 (2001)
(stating that before a minor could be held in criminal contempt of court, the
“terms and operation” of the underlying court order must be readily
understandable to the minor).



                                     15
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


there is no room for construction . . . .”); Callan v. Callan,

468 P.2d 456, 458 (Wash. Ct. App. 1970) (accord); 50 C.J.S.

Judgments §§ 744-45 (accord); see Kawamata Farms, Inc. v. United

Agri Products, 86 Hawaiʻi 214, 259, 948 P.2d 1055, 1100 (1997)

(according “plain meaning” to this court’s remand order in

construing its scope).

            In effectuating its plain language, the words

“residence, including yard” must “be taken in their ordinary and

familiar signification, and regard is to be had to their general

and popular use.”      See In re Taxes of Johnson, 44 Haw. 519, 530,

356 P.2d 1028, 1034 (1960) (quoting Advertiser Publ’g Co. v.

Fase, 43 Haw. 154, 160 (Haw. Terr. 1960)); see Sierra Club v.

Castle & Cooke Homes Haw., Inc., 132 Hawaiʻi 184, 191—92, 320
P.3d 849, 856—57 (2013) (noting that courts must “give words

their ordinary meaning unless something in the statute requires

a different interpretation” (quoting Saranillo v. Silva, 78

Hawaiʻi 1, 10, 889 P.2d 685, 695 (1995)) (internal quotation mark

omitted)); see also HRS § 1-14 (2009) (“The words of a law are

generally to be understood in their most known and usual

signification.”). 11


      11
            This court explained that looking to the common usage of words
when they are clear and unambiguous reflects

            a rule of common sense, for it must be supposed that
            the legislature, in enacting a statute, intended that
            the words used therein should be understood in the
                                                               (continued. . .)

                                      16
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            In conducting a plain meaning analysis, “this court

may resort to legal or other well accepted dictionaries as one

way to determine the ordinary meaning of certain terms not

statutorily defined.”      State v. Pali, 129 Hawaiʻi 363, 370, 300
P.3d 1022, 1029 (2013) (quoting State v. Kikuta, 125 Hawaiʻi 78,

96, 253 P.3d 639, 658 (2011)) (internal quotation marks

omitted); see Travelocity.com, L.P. v. Dir. of Taxation, 135

Hawaiʻi 88, 106—07, 346 P.3d 158, 175—76 (2015) (considering

dictionary definitions in conducting a plain meaning analysis).

            The Oxford Dictionaries defines “residence” as “[a]

person’s home; the place where someone lives.” 12          “Yard” is

defined by the Oxford Dictionaries as “[a] piece of ground




(. . .continued)
            sense in which they are ordinarily and popularly
            understood by the people, for whose guidance and
            government the law was enacted, unless there is
            something in the statute showing that the words in
            question were used in some other sense.

In re Taxes of Johnson, 44 Haw. at 530, 356 P.2d at 1034 (emphasis added)
(internal quotation marks omitted).
      12
            Oxford Dictionaries,
http://www.oxforddictionaries.com/us/definition/american_english/residence
(last visited Apr. 22, 2015). In a similar manner, Merriam-Webster
Dictionary defines “residence,” in relevant part, as “the place where one
actually lives as distinguished from one’s domicile or a place of temporary
sojourn” or “a building used as a home.” Merriam-Webster,
http://www.merriam-webster.com/dictionary/residence (last visited Apr. 24,
2015). Black’s Law Dictionary defines “residence” as “[t]he place where one
actually lives”; “[a] house or fixed abode; a dwelling.” Black’s Law
Dictionary 1502 (10th ed. 2014); see Commonwealth v. Ortiz, 738 A.2d 403,
404—05 (Pa. 1999) (quoting Black’s Law Dictionary for the definition of
residence).



                                     17
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


adjoining a building or house” or “[a]n area of ground

surrounded by walls or buildings.” 13

            Based on its plain and generally known meaning, it is

clear that the phrase “residence, including yard,” as it is used

in the Injunction Order, is the house in which Varel lives and

the adjacent area surrounding it. 14


      13
            Oxford Dictionaries,
http://www.oxforddictionaries.com/us/definition/american_english/yard#yard-2
(emphasis added) (last visited April 13, 2015). Yard may also refer to “[a]n
area of land used for a particular purpose or business,” e.g., a storage yard
or a dump yard. Id. This variation of the definition of yard is not
applicable in this case.

            The Merriam-Webster Dictionary defines yard as “a small usually
walled and often paved area open to the sky and adjacent to a building”; “the
grounds of a building or group of buildings”; or “the grounds immediately
surrounding a house that are usually covered with grass.” Merriam-Webster,
http://www.merriam-webster.com/dictionary/yard (last visited Apr. 13, 2015).
At trial, the State defined “yard” for the district court as “the grounds
immediately surrounding a house” in accordance with the Merriam-Webster
Dictionary.
      14
            This result is the same regardless of whether the word
“including” is interpreted as a word of expansion or a word of limitation.
See Hawaiian Ass’n of Seventh—Day Adventists, 130 Hawaiʻi 36, 46, 305 P.3d
452, 462 (2013). As previous cases from this court have recognized,
“including” means either “an enlargement and has the meaning of and or in
addition to, or merely specifies a particular thing already included within
the general words theretofore used.” Id. (quoting Lealaimatafao v. Woodward—
Clyde Consultants, 75 Haw. 544, 556, 867 P.2d 220, 226 (1994)) (internal
quotation marks omitted). If “including” were taken to mean as merely
specifying “a particular thing already included within the general words
theretofore used,” the definition of residence--the house where Varel
actually lives--would serve as the outer limit of what “yard” means, which
would exclude the outer ridges of Varel’s property where Guyton was seen. On
the other hand, if “including,” in this context, were taken to mean “and or
in addition to,” “yard” would be in addition to “residence”; however, the
plain meaning of “yard” would nonetheless exclude the outer ridges of Varel’s
property in which Guyton was present.

            Additionally, under the “and or in addition to” definition of
“including,” “yard and garage” may be illustrative of other places that could
be added to “residence.” Id. This latter interpretation is the most far-
reaching and would render the phrase “residence, including yard and garage”
ambiguous in that it could encompass unidentified or remote locations on an
expansive property. Faced with ambiguity in such an instance, the phrase
                                                              (continued. . .)

                                     18
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


             Accordingly, an interpretation that would place the

entire 1,000 acres of Varel’s property within the ambit of the

phrase “residence, including yard” would run contrary to its

“ordinary and familiar signification,” and such application is

therefore erroneous.      In re Taxes of Johnson, 44 Haw. at 530,

356 P.2d at 1034. 15

   C.      The interpretation by the district court of the phrase
               “residence, including yard” was incorrect.

             The district court and the ICA applied a strained and

unnatural interpretation to the phrase “residence, including

yard” instead of applying its plain meaning.           Consequently, the

words “residence, including yard” were interpreted to encompass

even the ridges located at the outer limits of Varel’s 1¼-

square-mile property, which could be accessed either by hiking

from within the property or by motorcycle through the

neighboring property.

             Rather than enforcing the clear and unambiguous

language of the Injunction Order, the district court’s

interpretation expanded the meaning of “residence, including

yard” well beyond the ordinary and familiar signification of

(. . .continued)
“residence including yard” should be interpreted consistent with the known
and usual signification of these terms. See infra Part IV.B
      15
            The State’s use of the word “premises” in its complaint against
Guyton--a word that does not appear in the Injunction Order, see supra note
4--may be an implicit acknowledgement that the phrase “residence, including
yard” does not encompass the area in which Arnold observed Guyton.



                                     19
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


these words. 16    The district court’s interpretation deviated

from, rather than furthered, the requirement of specificity and

clarity in court orders, particularly because the violation

involved could carry criminal sanctions.           See LeMay, 92 Hawaiʻi

at 625, 994 P.2d at 557.       Because the phrase “residence,

including yard” is clear, the duty of the district court was to

enforce, and not to overextend, its plain meaning.             See State v.

Palama, 62 Haw. 159, 161—62, 612 P.2d 1168, 1170 (1980)

(explaining that “when the language is plain and unmistakable,

the court is bound by” it, leaving “no room for judicial

construction”).

            Even if we were to assume that the phrase “residence,

including yard” is ambiguous, the district court’s

interpretation was erroneous under comparable principles of

statutory interpretation used in resolving ambiguities within a

statute.

            The first of such principles states that “[w]here the

meaning of a word is unclear in one part of a statute but clear

in another part, the clear meaning can be imparted to the

unclear usage on the assumption that it means the same thing


       16
            The preprinted, standard form used for the Injunction Order
provided a space for “[s]pecial conditions or modifications,” which would
have allowed the district court to indicate that the entire 1,000 acres of
Varel’s property were intended to be within the scope of the Injunction
Order.



                                     20
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


throughout the statute.”        Kam v. Noh, 70 Haw. 321, 325, 770 P.2d
414, 416 (1989).        This means that, “[i]n the absence of an

express intention to the contrary, words or phrases used in two

or more sections of a statute are presumed to be used in the

same sense throughout.”        Id. at 325—26, 770 P.2d at 417 (quoting

Gaspro, Ltd. v. Comm’n of Labor & Indus. Relations, 46 Haw. 164,

172, 377 P.2d 932, 936 (1962)) (internal quotation marks

omitted).

            In this case, paragraph 3(a) of the Injunction Order

restrained and enjoined Guyton from contacting, threatening, or

physically harassing Varel “and any person(s) residing at

[Varel’s] residence.”       (Emphasis added).     To reside at one place

means “to live in a particular place” or “to exist or be

present.” 17      The phrase “reside at” contemplates living, existing

or being present in a specific and identifiable physical

structure, as compared to the phrase “reside in,” which is used

to refer to a general area or locality within which a person

lives. 18   Id.

      17
            Merriam-Webster, http://www.merriam-
webster.com/dictionary/residing (last visited April 13, 2015).
      18
            These examples are provided by the Merriam-Webster Dictionary:

            He resides in St. Louis.

            He still resides at his parents’ house.

Merriam-Webster, http://www.merriam-webster.com/dictionary/residing (last
visited May 26, 2015) (emphases omitted).


                                       21
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           Thus, it is clear from the phrase “person(s) residing

at [Varel’s] residence” that paragraph 3(a) specifically refers

to “residence” as a structure in which one could reside, such

that “[Varel’s] residence” could only mean the house where Varel

actually lives in--and not the entire 1,000 acres of property

within which his house is located.        Under the rule elucidated by

Kam, therefore, the meaning of “residence,” as it is used in the

phrase “residence, including yard,” in paragraph 3(c) of the

Injunction Order is the same as the meaning of “residence” in

paragraph 3(a)-–the house in which Varel actually lives.            Cf.

Kam, 70 Haw. at 325—26, 770 P.2d at 417 (holding that the word

“use” has the same meaning throughout the statute).

           In addition, “the instant case arises under the penal

law, where the basic canons of statutory construction counsel in

favor of a less expansive definition” according to the rule of

lenity.   State v. Bayly, 118 Hawaiʻi 1, 15, 185 P.3d 186, 200

(2008).   This longstanding precept of statutory interpretation

states that “[w]here a criminal statute is ambiguous . . . the

statute must be strictly construed against the government and in

favor of the accused.”     State v. Shimabukuro, 100 Hawaiʻi 324,

327, 60 P.3d 274, 277 (2002); see Staples v. United States, 511
U.S. 600, 619 n.17 (1994).      The rule of lenity can be considered

as a natural extension of the principle that the language of a

court order must be sufficiently particularized, clear, and

                                    22
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


unequivocal before its violation could be punished.           See supra

Part IV.A.

          If the court order is ambiguous and not readily

understandable, its language should be construed in favor of the

defendant.   See State v. Sakamoto, 101 Hawaiʻi 409, 413 n.3, 70
P.3d 635, 639 n.3 (2003) (stating that a criminal statute will

not be interpreted expansively so as to increase the penalty

“when such an interpretation can be based on no more than a

guess as to what the legislature intended” (quoting Simpson v.

United States, 435 U.S. 6, 15 (1978)) (internal quotation mark

omitted) (alteration omitted)).       In NBA Properties, Inc. v.

Gold, 895 F.2d 30, 32 (1st Cir. 1990), for example, the court

stated that ambiguities or omissions in a court order will be

read in favor of the person charged with contempt.           Hence, any

ambiguity in the language of the Injunction Order must be

resolved in favor of Guyton.      See State v. Woodfall, 120 Hawaiʻi

387, 396, 206 P.3d 841, 850 (2009) (concluding that an ambiguous

statute must be strictly construed against the government and in

favor of the accused); State v. Aiwohi, 109 Hawaiʻi 115, 129, 123
P.3d 1210, 1224 (2005) (accord).

          Applying the rule of lenity, the meaning of the phrase

“residence, including yard”--construed in favor of Guyton--

should be the same as its plain and popularly understood

meaning--i.e., the place in which Varel actually lives and its

                                    23
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


immediate vicinity, and not inclusive of Varel’s entire 1,000-

acre property, particularly as to the remote area of the

property in which Arnold observed Guyton.            Thus, even if the

phrase “residence, including yard” is considered to be

ambiguous, the district court’s unduly expansive interpretation

of the phrase was erroneous in light of the principles embodied

by both Kam and the rule of lenity.

  D.       The conviction was not supported by sufficient evidence

             Viewing the evidence in the light most favorable to

the State, State v. Kalaola, 124 Hawaiʻi 43, 49, 237 P.3d 1109,

1115 (2010), and according appropriate deference to the district

court’s credibility determinations, Monteil, 134 Hawaiʻi at 368,
341 P.3d at 574, the record demonstrates that Guyton was

observed by Arnold on the outer limits of Varel’s 1,000-acre

property.      This area is outside of the meaning of “residence,

including yard,” which, interpreted under its plain meaning or

under principles of statutory construction, encompasses only the

house where Varel lives and the area directly adjacent to it.

See supra Part IV.A-C.        Therefore, the conviction in this case

was not supported by sufficient evidence and must be reversed.

State v. Silver, 125 Hawaiʻi 1, 9, 249 P.3d 1141, 1149 (2011);

State v. Bannister, 60 Haw. 658, 660, 594 P.2d 133, 135 (1979).




                                       24
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                            V.    CONCLUSION

          Accordingly, the ICA Judgment on Appeal and the

district court Judgment are reversed.

James S. Tabe                            /s/ Mark E. Recktenwald
for petitioner
                                         /s/ Paula A. Nakayama

                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack

                                         /s/ Michael D. Wilson




                                    25